EXHIBIT 10.2

 

AMENDMENT NUMBER ONE

TO THE

HENRY SCHEIN, INC.

1994 STOCK INCENTIVE PLAN

 

WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
1994 Stock Incentive Plan, amended and restated effective as of March 27, 2007
(the “Plan”);

WHEREAS, pursuant to Section 13 of the Plan, the Company has reserved the right
to amend the Plan;

WHEREAS, the Company desires to amend the Plan to comply with Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder; and

WHEREAS, pursuant to Section 13 of the Plan, approval by the Company's
stockholders is not required with respect to these amendments.

NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2005 as
follows:

1.

Section 7(a)(i) of the Plan is amended in its entirety to read as follows:


“(i) In the event of the Participant’s death, such Options shall remain
exercisable (by the Participant’s estate or by the person given authority to
exercise such Options by the Participant’s will or by operation of law) for a
period of one (1) year from the date of the Participant’s death, provided that
the Committee, in its discretion, may at any time extend such time period for up
to three (3) years from the date of the Participant’s death, but in no event
beyond the expiration of the stated term of such Options.”

2.

Section 7(a)(ii) of the Plan is amended in its entirety to read as follows:


“(ii) In the event the Participant retires at or after age 65 (or, with the
consent of the Committee or under an early retirement policy of the Company,
before age 65), or if the Participant’s employment or Consultancy terminates due
to Disability, such Options shall remain

 

 

--------------------------------------------------------------------------------

 

exercisable for one (1) year from the date of the Participant’s Termination of
Employment or Termination of Consultancy, provided that the Committee, in its
discretion, may at any time extend such time period for up to three (3) years
from the date of the Participant’s Termination of Employment or Termination of
Consultancy, but in no event beyond the expiration of the stated term of such
Options.”

3.

Section 7(c) of the Plan is amended in its entirety to read as follows:


“(c) Other Termination.  In the event of Termination of Employment or
Termination of Consultancy for any reason other than as provided in Section 7(a)
or in 7(b), all outstanding Options not exercised by the Participant prior to
such Termination of Employment or Termination of Consultancy shall remain
exercisable (to the extent exercisable by such Participant immediately before
such termination) for a period of three (3) months after such termination,
provided that the Committee in its discretion may extend such time period to up
to one (1) year from the date of the Participant’s Termination of Employment or
Termination of Consultancy, but in no event beyond the expiration of the stated
term of such Options, and provided further that unless otherwise determined by
the Committee at grant, no Options that were not exercisable during the period
of employment shall thereafter become exercisable.”

4.

Section 8(a) of the Plan is amended in its entirety to read as follows:


“(a) Tandem Stock Appreciation Rights.  Stock Appreciation Rights may be granted
to any Participant in conjunction with all or part of any Option (a “Reference
Stock Option”) granted under this Plan (“Tandem Stock Appreciation Rights”),
provided that such rights may be granted only at the time of the grant of such
Reference Stock Option.”

5.

Section 16(i) of the Plan is amended in its entirety to read as follows:


“(i) Section 409A of the Code.  To the extent applicable, the Plan is intended
to comply with, or be exempt from, the applicable requirements of Code
Section 409A and shall be limited, construed and interpreted in accordance with
such intent. In the event that any arrangement provided for under the Plan
constitutes a nonqualified deferred compensation arrangement under Code Section
409A, it is intended that such arrangement be designed in a manner that complies
with Code Section 409A. Any amounts deferred hereunder that are subject to Code
Section 409A and payable to a ‘specified employee’ (within the meaning of such
term under Code Section 409A and determined using any identification methodology
and procedure selected by the Company from time to time, or, if none, the
default methodology and procedure specified under Code Section 409A), except in
the event of death, shall be delayed in accordance with the requirements of Code
Section 409A until the day immediately following the six month anniversary of
such employee’s “separation of service” within the meaning of Code Section 409A
(and the

 

2

 

 



 

--------------------------------------------------------------------------------

 

 

guidance issued thereunder). A termination of employment shall not be deemed to
have occurred for purposes of any provision of the Plan providing for the
payment of any amounts or benefits, which are subject to Code Section 409A, upon
or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A (and the
guidance issued thereunder) and, for purposes of any such provision of the Plan,
references to a “resignation,” “termination,” “termination of employment,”
“retirement” or like terms shall mean separation from service. Notwithstanding
the foregoing, the Company does not guarantee, and nothing in the Plan is
intended to provide a guarantee of, any particular tax treatment with respect to
payments or benefits under the Plan, and the Company shall not be responsible
for compliance with, or exemption from, Code Section 409A and the guidance
issued thereunder.”

IN WITNESS WHEREOF, this amendment has been executed December 12, 2008.

 

   

HENRY SCHEIN, INC.

             

By:

/s/ Michael S. Ettinger

   

Title: Senior Vice President

 

 

3

 

 



 

 